Exhibit 10.1
AMENDMENT TO THE ACTUATE CORPORATION
1998 EQUITY INCENTIVE PLAN (AMENDED AND RESTATED)
          Pursuant to the powers of amendment in Section 17.2 of the Actuate
Corporation 1998 Equity Incentive Plan as adopted effective July 17, 1998 and as
amended and restated from time to time (the “1998 Plan”) Actuate Corporation
hereby amends the 1998 Plan, effective as of January 2, 2010, in the following
manner:

1.   Section 3.2 Annual Increase in Shares is deleted in its entirety.   2.  
The sentence “On April 22, 2009, the Board of Directors amended the Plan by
deleting Section 3.2 Annual Increase in Shares.” is hereby added to the end of
Section 17.3 History of Amendments of the 1998 Plan.

 